DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered, wherein claims 4, 5,12, 13, 18, 20, 21,  and 23 are cancelled,  claims 1-3, 6-11, 14-17, 19, 22, 24-28 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 25-28 are objected to because “the” is repeated, “wherein the the …communicating with” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos; Gyorgy et al. (Mikos hereafter) (US 20150043455 A1) in view of Cho et al. (Cho hereafter) (US 20130136048 A1). 

Regarding claim 1, Miklos teaches, a method comprising:
receiving, by a user equipment (UE) (the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment), a first UE identifier (ID) (assigned a short-lived C-RNTI) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053]  … the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment)
receiving, by the UE, a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311);
Miklos fails to explicitly teach transitioning, by the UE, from the RRC_Connected active state to the RRC_Inactive inactive state; and
performing, when the UE is in the RRC_Inactive inactive state, grant free communications using the second UE ID.
However, in the same field of endeavor, Cho teaches, transitioning, by the UE, from the RRC Connected active state to the RRC_Inactive inactive state (Cho; [0059] ... The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time); and
performing, when the UE is in the RRC_Inactive inactive state (idle-state MS), for grant free
communications (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim 9, Miklos teaches, A user equipment (UE) comprising: 
a receiver (Miklos; Fig. 5);
a transmitter (Miklos; Fig. 5); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Miklos; Fig. 5);
receive a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] …the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment)
receive a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311);
Miklos fails to explicitly teach transition the UE from the RRC_Connected active state to the RRC_Inactive inactive state; and
perform, when the UE is in the RRC_Inactive inactive state, grant free communications using the second UE ID.
However, in the same field of endeavor, Cho teaches, transition the UE from the RRC Connected active state to the RRC_Inactive inactive state (Cho; [0059] ... The MS may transit (or switch) to the idle mode in order to achieve power saving when the MS has not received traffic data from a BS for a predetermined time); and
perform, when the UE is in the RRC_Inactive inactive state (idle-state MS), for grant free
communications (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim, 17 Miklos teaches, a method comprising:
transmitting, by a base station, a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI …. the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment).
transmitting, by the base station a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311);
Miklos fails to explicitly teach transmitting, by the base station when the UE is in the RRC_Inactive inactive state, grant free communications using the second UE ID. 
However, in the same field of endeavor, Cho teaches, transmitting, by the base station when the UE is in the RRC_Inactive inactive state (idle-state MS), grant free communications using the second UE ID.  (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Regarding claim, 19 Miklos teaches, a base station comprising:
a receiver (Miklos; fig.6);
a transmitter (Miklos; fig.6); and
a processor operatively connected to the receiver and the transmitter, the processor configured to (Miklos; fig.6)
transmit a first UE identifier (ID) for use when the UE is in a Radio Resource Control (RRC) Connected active state (Miklos; [0053] the first user equipment 110 is registered as connected, such as RRC_CONNECTED according to 3GPP terminology, while being assigned a short-lived C-RNTI… the radio network node 130 may detect that the short-lived C-RNTI has been assigned to the first user equipment).
transmit a second UE ID (Fig. 3, step 311, (EC-RNTI, the 40-bit S-TMSI [0061])) for use when the UE is in a RRC_Inactive inactive state (keep the EC-RNTI when it goes to idle mode[0062]), wherein a bit length of the first UE ID is shorter than a bit length of the second UE ID (the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI [0058]) and the first UE ID and the second UE ID are each a different radio network temporary identifier (RNTI) that are independent of one another (Making the extended C-RNTI independent of the short-lived C-RNTI [0066]) (Miklos; [0058] …the radio network node 130 may utilize a first extended C-RNTI (EC-RNTI) as a means for identifying the first user equipment 110 ... The EC-RNTI may be e.g. 24 bits long and may be assigned together with the short-lived C-RNTI … For LTE, the length in number of bits of the extended C-RNTI must be longer than the 16 bit C-RNTI used in existing systems… [0061] Note that the EC-RNTI may be realized by the 40-bit S-TMSI…The EC-RNTI may also be released based on an inactivity timer, … [0062] The first user equipment 110 may also keep the EC-RNTI when it goes to idle mode … [0066] … Making the extended C-RNTI independent of the short-lived C-RNTI that is allocated to a user equipment provides greater flexibility for the radio network node) (See fig.3. Steps301, 302, and 311);
Miklos fails to explicitly teach transmit by the base station when the UE is in the RRC_Inactive inactive state, grant free communications using the second UE ID. 
However, in the same field of endeavor, Cho teaches, transmitting, by the base station when the UE is in the RRC_Inactive inactive state (idle-state MS), grant free communications using the second UE ID.  (ranging, basic capability negotiation, registration) using the second UE ID (whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS) (Cho; [0065] ... the idle-state MS for use in the IEEE 802.16 system can perform the network re-entry procedures such as ranging, basic capability negotiation, registration ... whereas the BS for use in the IEEE 802.16 system allocates a TSTID, an STID, and an MTC group ID to the idle-state MS attempting to perform network re-entry).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of Miklos to include the above recited limitations as taught by Cho in order to
perform RRC connection (Cho; [0065)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of Chun et al. (Chun hereafter) (US 20100215013 A1).

Regarding claim, 2 and 10 Miklos-Cho teaches, the claim 1 and 9
Miklos-Cho fails to explicitly teach further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive inactive state
However, in the same field of endeavor, Chun teaches, further comprising maintaining the second UE ID after transitioning from the RRC Connected active state to the RRC_Inactive inactive state (Chun; [0051-0052] …That is, the MAC control element including the terminal identifier may be indicated by the LCID field set to the specific value. Here, the terminal identifier may be one of MAC control elements, C-RNTI or an identifier used in an upper layer. The C-RNTI may be used when the terminal is in an RRC connected mode, and the identifier used in the upper layer may be used when the terminal is in an RRC idle mode).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Miklos-Cho to include the above recited limitations as taught by Chun in order to reduce an overhead by allowing a terminal identifier (Chun; [0051]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho-Chun in view of (Kitazoe hereafter) (US 20130155981 Al).

Regarding claims, 3 and 11 Miklos-Cho-Chun teaches, claims 2 and 10 
Widegren-Cho-Tenny fails to explicitly teach further comprising dropping the first UE ID and using the second UE ID. 
However, in the same field of endeavor, Kitazoe teaches, further comprising dropping the first UE ID and using the second UE ID (Kitazoe; [0049] ... if the UE detects successful random access ... The Temporary C-RNTI may be dropped by the UE if it already has a valid C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho-Chun to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho-Kitazoe.

Regarding claims 8 and 16, Miklos-Cho teaches, claims 1 and 9,
Miklos-Cho fails to explicitly teach fails to explicitly teach, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID
However, in the same field of endeavor, Kitazoe teaches, further comprising transmitting a message from the UE requesting the first UE ID or the second UE ID (Kitazoe; [0066] ... The UE may perform random access with the target eNB and may send a random-access preamble to the target eNB (step 6). The target eNB may allocate a Temporary C-RNTI to the UE (step 7) and may send a random-access response with this Temporary C-RNTI).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho to include the above recited limitations as taught by Kitazoe in order to use a valid C-RNTI for random access (Kitazoe; [0049]).

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of Dottling et al. (Dottling hereafter) (US 20100304771 Al).

Regarding claims, 6 and 14 Miklos-Cho teaches, claims 1 and 9
Miklos-Cho fails to explicitly teach receiving identifier parameter information defining the length of the first UE ID or the second UE ID.
However, in the same field of endeavor, Dottling teaches, receiving identifier parameter information defining the length of the first UE ID or the second UE ID (Dottling; [0043] The base station controlling one cell needs to identify all UEs therein by assigning an individual UE id. However, typically not all UEs are active in parallel. When a data transmission starts, the UE state is changed from idle to active, and a short-hand UE id (sh -id) is assigned to the UE that is used for physical layer signalling... The sh-ids 00, 01, and 10 are assigned to the active UEs)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Miklos-Cho to include the above recited limitations as taught by Dottling in order to identify all UEs (Dottling; [0043]).

Regarding claims, 7 and 15 Miklos-Cho-Dottling teaches claims 6 and 14,
Miklos teaches wherein the identifier parameter information comprises at least one of:
the bit length of the first or the second UE ID (Miklos; [0063] … the first extended C-RNTI, which comprises a first set of bits and a second set of bits, wherein the second set of bits is also referred to as "the additional bits", is introduced for identification of the first user equipment);

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos-Cho in view of  Zhang; Yuantao et al. (Zhang hereafter) (US 20200068606 A1).

Regarding claims, 25-28 Miklos-Cho teaches the claim 1, 9, 17, and 19
Miklos-Cho fails to explicitly teach wherein the the first and second UE IDs are assigned by a network that the UE is communicating with
However, in the same field of endeavor, Zhang teaches, wherein the the first and second UE IDs are assigned by a network that the UE is communicating with (Zhang; [0032] … the UE ID refers to the longer UE ID (e.g. 40 bits) compared with the UE identifier (such as 16 bit C-RNTI) used to identify itself in a serving cell. The UE ID may be allocated by the network when UE 100 establishes the connection or turns to RRC inactive state).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to 
create the invention of Miklos-Cho to include the above recited limitations as taught by Zhang 
in order that the NE 102 can identify UE (Dottling; [0043]).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowance is the combination of limitations involving transitioning, by the UE, from the RRC_Inactive inactive state to the RRC_Connected active state and maintaining, by UE, the second ID after transitioning from the RRC_Inactive inactive state to the RRC_Connected active state among other things, are non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        


/AJIT PATEL/Primary Examiner, Art Unit 2416